Name: Commission Implementing Regulation (EU) NoÃ 743/2013 of 31Ã July 2013 introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade;  international trade;  Europe;  agricultural policy;  fisheries;  health
 Date Published: nan

 1.8.2013 EN Official Journal of the European Union L 205/1 COMMISSION IMPLEMENTING REGULATION (EU) No 743/2013 of 31 July 2013 introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third counties (1), and in particular Article 22(1) thereof, Whereas: (1) The Commissions audit service, the Food and Veterinary Office has carried out a follow-up audit in Turkey to evaluate the official controls of the production of fishery products and bivalve molluscs intended for export to the Union. The audit identified several deficiencies in the implementation of official controls and in particular significant shortcomings of analyses in the official laboratories visited. Consequently, the Turkish competent authority cannot reliably guarantee that Union health standards for all bivalve molluscs exported to the Union are met. (2) In addition, Member States have reported a high number of non-compliant consignments of bivalve molluscs originating in Turkey which were not fulfilling Union microbiological standards. (3) In order to protect human health, it is appropriate to subject the bivalve molluscs originating in Turkey to appropriate checks, with the purpose of preventing products unfit for human consumption from being placed on the market. The competent authorities should place the consignments concerned under official detention in the border inspection post of entry into the Union until they receive the results of such checks. (4) The very short shelf life of live and chilled bivalve molluscs rules out testing at the Union border as a less restrictive trade measure. Consignments of those molluscs would have been unfit for human consumption before the laboratory results become available. Therefore, it is appropriate to suspend imports into the Union of live and chilled bivalve molluscs originating in Turkey until the Turkish authorities will be in position to provide the necessary guarantees. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall apply to live, chilled, frozen and processed bivalve molluscs intended for human consumption and originating in Turkey. Article 2 Member States shall not allow importation into the Union of live and chilled bivalve molluscs from Turkey. Article 3 1. Member States shall, using appropriate sampling plans and detection methods, carry out tests on consignments of frozen and processed bivalve molluscs originating in Turkey as provided for in paragraph 2. Those tests shall take place at the border inspection post of entry into the Union of the consignments concerned. 2. Member States shall carry out the tests necessary to identify: (a) the contamination level of Escherichia coli in all consignments of frozen bivalve molluscs; (b) the presence of marine biotoxins in all consignments of frozen or processed bivalve molluscs. 3. The consignments subjected to tests referred to in paragraphs 1 and 2 shall stay under supervision of competent authorities at the border inspection post concerned until the results of those tests are received and assessed. 4. If the tests referred to in paragraphs 1 and 2 indicate that a consignment is likely to be injurious to human health, the competent authority shall immediately seize and destroy the consignments. Article 4 All expenditures incurred in the application of this Regulation shall be charged to the operator or his representative responsible for the consignment at the time of presentation of that consignment to the border inspection post of entry into the Union. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply until 4 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 24, 30.1.1998, p. 9.